Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 21, 2016

                                       No. 04-16-00715-CV

               IN RE M.L.D.R.E., D.A.E., A.A.E., AND Y.M.E., CHILDREN,

                    From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3147-CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                          ORDER
         Appellant has filed a motion for extension of time to file the appellant’s brief, stating the
record is incomplete and requesting an extension for fifteen days from when the complete record
is filed. Appellant’s motion states the reporter’s record contains exhibits in volumes 6, 7, and 8,
but is missing transcripts of witness testimony and argument. Volumes 6, 7, and 8 of the
reporter’s record containing the transcript of the proceedings were filed on December 13, 2016.

       Appellant’s motion also states a motion for new trial was filed and the clerk’s record has
not been supplemented. We therefore order the trial court clerk to file a supplemental clerk’s
record containing the motion for new trial by January 3, 2017.

       We grant appellant’s motion for extension of time and order appellant to file the
appellant’s brief by January 18, 2017.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court